 



Exhibit 10.2
WAIVER AND AMENDMENT TO
SECOND LIEN CREDIT AGREEMENT
          This Waiver and Amendment to Second Lien Credit Agreement (this
“Agreement”), dated as of October 1, 2006 (the “Effective Date”), is among
ATLANTIS PLASTIC FILMS, INC., a Delaware corporation (“Atlantis Plastic Films”),
ATLANTIS MOLDED PLASTICS, INC., a Florida corporation (“Atlantis Molded
Plastics”), ATLANTIS FILMS, INC., a Delaware corporation (“Atlantis Films”),
RIGAL PLASTICS, INC., a Florida corporation (“Rigal Plastics”), ATLANTIS
PLASTICS INJECTION MOLDING, INC., a Kentucky corporation (“Injection Molding”),
PIERCE PLASTICS, INC., a Delaware corporation (“Pierce Plastics”), and EXTRUSION
MASTERS, INC., an Indiana corporation (“Extrusion Masters” and together with
Atlantis Plastic Films, Atlantis Molded Plastics, Atlantis Films, Rigal
Plastics, Injection Molding and Pierce Plastics, collectively, the “Borrowers”
and individually, a “Borrower”), the other persons designated as “Credit
Parties” on the signature pages hereof, the Persons set forth on the signature
pages hereto who are designated as “Lenders” and THE BANK OF NEW YORK, as
Administrative Agent.
W I T N E S S E T H:
          WHEREAS, Borrowers, Credit Parties, Agent and Lenders are parties to
that certain Second Lien Credit Agreement dated as of March 22, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein having the
definitions provided therefor in the Credit Agreement);
          WHEREAS, an Event of Default exists under the Credit Agreement (as set
forth below) and Borrowers have requested that the Requisite Lenders waive such
Event of Default;
          WHEREAS, Borrowers have further requested that Agent and Lenders amend
the Credit Agreement in certain respects as set forth herein;
          NOW, THEREFORE, the parties hereto agree as follows:
          1. Waiver.
          (a) Subject to the satisfaction of the conditions set forth in
Section 3 below and in reliance on the representations and warranties set forth
in Section 4 below, the undersigned Lenders hereby waive an Event of Default
existing pursuant to Section 6.1(c) of the Credit Agreement due to Borrowers’
breach of Section 4.4 of the Credit Agreement with respect to the period ended
September 30, 2006 (the “Existing Default”). Except for the waiver set forth in
this Section 1 and the amendments set forth in Section 2 below, nothing
contained herein shall be deemed to constitute a waiver of any Default or Event
of Default that may heretofore or hereafter occur or have occurred and be
continuing or to modify any provision of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Except as expressly provided herein, the execution and delivery of
this Agreement shall not: (i) constitute an extension, modification, or waiver
of any aspect of the Credit Agreement or the other Loan Documents; (ii) extend
the terms of the Credit Agreement or the due date of any of the Obligations;
(iii) give rise to any obligation on the part of Agent or any Lender to extend,
modify or waive any term or condition of the Credit Agreement or the other Loan
Documents; or (iv) give rise to any defenses or counterclaims to Agent’s or any
Lenders’ right to compel payment of the Obligations or to otherwise enforce its
rights and remedies under the Credit Agreement and the other Loan Documents.
          2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 3 below and in reliance on the
representations and warranties set forth in Section 4 below, the Credit
Agreement is hereby amended as follows:
          (a) The following defined term in Annex A to Credit Agreement is
hereby amended to read as follows:
          “Capital Expenditures” has the meaning ascribed to it in Section 4.3
of Schedule 1 to Exhibit 4.5(n).”
          (b) Section 1.2(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
          “(a) Borrowers shall pay interest on the Term Loan to Agent, for the
ratable benefit of Lenders, in arrears on each applicable Interest Payment Date,
at the following rates: (i) with respect to such portion of the Term Loan
designated as an Index Rate Loan, the Index Rate plus the Applicable Term Loan
Index Margin per annum or (ii) with respect to such portion of the Term Loan
designated as a LIBOR Loan, the applicable LIBOR Rate plus the Applicable Term
Loan LIBOR Margin per annum. The Applicable Margins are as follows:
          “Applicable Term Loan Index Margin” means 7.00%.
          “Applicable Term Loan LIBOR Margin” means 9.00%.
          (c) Section 4.3 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
          “4.3 Minimum Fixed Charge Coverage Ratio.
          Holdings, Borrowers and their Subsidiaries shall have on a
consolidated basis at the end of each Fiscal Quarter set forth below, a Fixed
Charge Coverage Ratio for the twelve (12) month period then ended of not less
than the following:

          Minimum Fixed Fiscal Quarter   Charge Coverage Ratio
September 30, 2006
  0.95 to 1.0
December 31, 2006
  0.95 to 1.0

-2-



--------------------------------------------------------------------------------



 



          Minimum Fixed Fiscal Quarter   Charge Coverage Ratio
March 31, 2007
  0.95 to 1.0
June 30, 2007
  1.00 to 1.0
September 30, 2007
  1.00 to 1.0
December 31, 2007
  1.00 to 1.0
March 31, 2008
  1.00 to 1.0
June 30, 2008
  1.00 to 1.0
September 30, 2008
  1.00 to 1.0
December 31, 2008
  1.00 to 1.0
March 31, 2009
  1.00 to 1.0
June 30, 2009
  1.00 to 1.0
September 30, 2009
  1.00 to 1.0
December 31, 2009 and each Fiscal Quarter ending thereafter
  1.00 to 1.0

          (d) Section 4.4 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
          “4.4 Maximum Leverage Ratio
          Holdings, Borrowers and their Subsidiaries on a consolidated basis
shall have, at the end of each Fiscal Quarter set forth below, a Leverage Ratio
as of the last day of such Fiscal Quarter and for the twelve (12) month period
then ended of not more than the following:

          Maximum Fiscal Quarter   Leverage Ratio
September 30, 2006
  7.25 to 1.0
December 31, 2006
  7.25 to 1.0
March 31, 2007
  7.375 to 1.0
June 30, 2007
  7.125 to 1.0
September 30, 2007
  6.75 to 1.0
December 31, 2007
  6.50 to 1.0
March 31, 2008
  6.25 to 1.0
June 30, 2008
  6.00 to 1.0
September 30, 2008
  6.00 to 1.0
December 31, 2008
  6.00 to 1.0
March 31, 2009
  5.75 to 1.0
June 30, 2009
  5.50 to 1.0
September 30, 2009
  5.50 to 1.0
December 31, 2009 and each Fiscal Quarter ending thereafter
  5.25 to 1.0

          (e) The following is hereby added to the Credit Agreement as
Section 4.4A thereof:

-3-



--------------------------------------------------------------------------------



 



          “4.4A Borrowing Availability.
          Holdings, Borrower and their Subsidiaries shall, at all times between
October 30, 2006 and March 31, 2007, maintain Borrowing Availability (as defined
in the First Lien Debt Documents) of not less than $3,000,000.”
          (f) The following is hereby added to the Credit Agreement as
Section 4.4B thereof:
          “4.4B Capital Expenditures.
          Holdings, Borrower and their Subsidiaries shall not permit the
aggregate amount of Capital Expenditures for (i) the period commencing on
January 1, 2006 and ending on December 31, 2006 to exceed $12,000,000,
(ii) Fiscal Year ended December 31, 2007 to exceed $8,000,000 and (iii) for each
Fiscal Year thereafter, to exceed $10,000,000; provided that at any time after
the Fiscal Year ended December 31, 2007 that the Leverage Ratio is certified
pursuant to the terms hereof to be below 5.25 to 1.0, Holdings, Borrower and the
Subsidiaries shall be permitted to make such Capital Expenditures in accordance
with the budget attached hereto as Exhibit B hereto.”
          (g) Section 3.5(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
          “(c) Borrowers may pay the base management fee under Section 6.1 of
the Management Agreement, the incentive compensation under Section 6.3 of the
Management Agreement and reasonable out-of-pocket expenses pursuant to the
Management Agreement; provided that (i) the Borrowers may amend, restate or
replace the Management Agreement but only if the amounts permitted to be paid
pursuant to the Management Agreement shall not be increased or accelerated as a
result of any such amendment, restatement or replacement; (ii) upon the election
of the Agent, Borrowers may not make any payment of fees, incentive compensation
or other similar amounts (excluding out-of-pocket expenses) otherwise permitted
under this Section 3.5(c) during the existence and continuance of any Event of
Default; (iii) notwithstanding anything to the contrary herein, in respect of
the calendar year 2006 the total management fee and incentive compensation
payable shall be consistent with the terms of the Management Agreement as of the
date hereof but shall not exceed an aggregate amount of $1,100,000; and
(iv) notwithstanding anything to the contrary herein, commencing on October 1,
2006 and thereafter, (x) if the amount of the base salary of the Borrowers’
Chief Executive Officer and President exceeds $450,000 in any calendar year as
adjusted annually to reflect any increase in the Consumer Price Index (which CPI
adjustment shall be calculated on the same basis as the CPI adjustment described
in Section 6.1 of the Management Agreement with respect to Manager (as defined
therein)) then the Base Compensation (as defined in Section 6.1 of the
Management Agreement) to be paid to Manager shall be reduced dollar-for dollar
by the amount of such excess and (y) no incentive compensation shall be payable
in cash until such time as the Leverage Ratio is certified pursuant to the terms
hereof to be below 5.25 to 1.0.”

-4-



--------------------------------------------------------------------------------



 



          (h) Part 4.2 of Exhibit 4.5(o) of the Credit Agreement is hereby
amended and restated as set forth in Exhibit C hereto.
          (i) The third clause under “Plus:” of the Fixed Charge Coverage Ratio
is hereby amended and restated as follows: “Fees accrued under the Management
Agreement”.
          3. Conditions. The effectiveness of this Agreement is subject to the
following conditions precedent, each to be in form and substance reasonably
satisfactory to Agent:
          (a) Agent shall have received a copy of this Agreement executed by
Borrowers, other Credit Parties, Agent and Requisite Lenders, together with such
other documents, agreements and instruments as Agent may require or reasonably
request;
          (b) Agent shall have received an executed copy of that certain Waiver
and Amendment to Credit Agreement attached as Exhibit A hereto (“First Lien
Amendment”), which First Lien Amendment shall contain a consent by the holders
of First Lien Debt to the execution and delivery of this Agreement;
          (c) Except for the Existing Default, no Default or Event of Default
under the Credit Agreement, as amended hereby, shall have occurred and be
continuing;
          (d) All actions and proceedings taken in connection with the
transactions contemplated by this Agreement and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent and its
legal counsel; and
          (e) The warranties and representations of Borrowers contained in this
Agreement, the Credit Agreement, as amended or otherwise modified hereby, and
the Loan Documents (after giving effect to this Agreement), shall be true and
correct in all material respects as of the date hereof, with the same effect as
though made on such date, except to the extent that such warranties and
representations expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.
          4. Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement, Borrowers represent and warrant to Agent and Lenders
that:
          (a) the execution, delivery and performance of this Agreement has been
duly authorized by all requisite corporate action on the part of each Borrower,
this Agreement has been duly executed and delivered by each Borrower, and this
Agreement constitutes a valid and binding agreement of each Borrower,
enforceable against each Borrower in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles;
          (b) except for the Existing Default, no Default or Event of Default
has occurred and is continuing as of the date hereof; and

-5-



--------------------------------------------------------------------------------



 



          (c) immediately after giving effect to this Agreement and the
consummation of the transactions contemplated hereby, each of the
representations and warranties set forth in this Agreement, the Credit Agreement
and each of the other Loan Documents are true and correct in all material
respects as of the date hereof, with the same effect as though made on such
date, except to the extent that such warranties and representations expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date.
          5. Other Agreements.
          (a) Accrued Interest. All interest which has accrued prior to the
Effective Date under the Credit Agreement shall not be affected by the changes
to the rate at which interest accrues as set forth in this Agreement. Such
interest shall remain due and owing, and shall be paid as provided in the Credit
Agreement without giving effect to this Agreement. All changes to interest rates
contemplated hereby shall be effective on a going forward basis. For the period
commencing on the date hereof interest will accrue at the rates set forth in
Section 1.2(a) of the Credit Agreement as amended hereby.
          (b) Compliance Certificate. Notwithstanding the drafting note set
forth in paragraph (d) of the form Compliance and Excess Cash Flow Certificate,
Borrowers shall complete the portion of Schedule 1 to the form Compliance and
Excess Cash Flow Certificate pertaining to financial covenants when it submits
such Certificate concurrently with the delivery of financial statements for the
months of October and November of 2006.
          (c) Fee. On the date hereof Borrowers shall pay the Agent for the
benefit of each Lender which executes this Agreement as cash fee equal to 1.25%
of such Lender’s Pro Rata Share.
          (d) Consent. Subject to the satisfaction of the conditions set forth
in Section 3 hereof and in reliance on the representations and warranties set
forth in Section 4 hereof, Agent and the undersigned Lenders hereby consent to
(i) the execution of the First Lien Amendment, (ii) an increase in the total
interest rate applicable to the First Lien Debt of up to 2% per annum above the
rates set forth in the First Lien Amendment (excluding fluctuations in
underlying rate indices and the imposition of a 2% per annum default rate) and
(iii) an increase in the percentage of Excess Cash Flow payments pursuant to
Section 1.5(b) of the First Lien Credit Agreement from 50% to no higher than 75%
provided that all amounts paid thereunder permanently reduce the Maximum First
Lien Principal Amount as defined in the Intercreditor Agreement dated March 22,
2005 by and among the Borrowers and the First Lien Collateral Agent (as defined
therein) and the Second Lien Collateral Agent (as defined therein).
          6. Miscellaneous.
          (a) Default. Borrowers hereby acknowledge and agree that the breach by
any Borrower of any of the representations, warranties, covenants or agreements
made by any Borrower under this Agreement shall constitute an Event of Default.

-6-



--------------------------------------------------------------------------------



 



          (b) Expenses. Each Borrower agrees to reimburse Agent for all costs
and expenses (including reasonable legal fees and expenses) of counsel to
Merrill Lynch PCG, Inc. and counsel to Agent incurred in connection with this
Agreement and the transactions contemplated hereby.
          (c) Captions. Section captions used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.
          (d) Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
          (e) CONSENT TO JURISDICTION. BORROWERS AND CREDIT PARTIES HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW
YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. BORROWERS AND CREDIT PARTIES
EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVE ANY DEFENSE OF FORUM NON CONVENIENS. BORROWERS AND CREDIT PARTIES HEREBY
WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWERS AND CREDIT PARTIES BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER REPRESENTATIVE, AT THE
ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE
TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY LITIGATION, TRIAL,
ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING TO THIS AGREEMENT,
ALL DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF BORROWERS, CREDIT PARTIES OR
ANY OF THEIR AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF
BORROWERS OR SUCH CREDIT PARTIES FOR PURPOSES OF ALL APPLICABLE LAW OR COURT
RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN
A DEPOSITION, AT TRIAL OR OTHERWISE). BORROWERS AND CREDIT PARTIES AGREE THAT
AGENT’S OR ANY LENDER’S COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY
EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY
DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE
AN EVIDENCE DEPOSITION. BORROWERS AND CREDIT PARTIES IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.

-7-



--------------------------------------------------------------------------------



 



          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Agreement.
          (g) Successors and Assigns. This Agreement shall be binding upon and
shall inure to the sole benefit of Borrowers, Credit Parties, Agent and Lenders
and their respective successors and assigns.
          (h) References. Any reference to the Credit Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Agreement shall be deemed to include
this Agreement unless the context shall otherwise require.
          (i) No Set-Off. Without limiting the Credit Agreement and the other
Loan Documents, each Borrower and each other Credit Party hereby confirms and
agrees that, to its knowledge, it has no set-offs, counterclaims or defenses to
the enforcement of the Credit Agreement and of the other Loan Documents, and
hereby acknowledges that Agent and each Lender are relying on this statement in
entering into this Agreement.
          (j) Continued Effectiveness. Notwithstanding anything contained
herein, the terms of this Agreement are not intended to and do not serve to
effect a novation as to the Credit Agreement. The parties hereto expressly do
not intend to extinguish the Credit Agreement. Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness created under the
Credit Agreement which is evidenced by the Notes and secured by the Collateral.
The Credit Agreement as amended hereby and each of the Loan Documents remain in
full force and effect.
          (k) Construction. Each Borrower and each other Credit Party
acknowledges that it has been represented by its own legal counsel in connection
with the Loan Documents and this Agreement, that it has exercised independent
judgment with respect to the Loan Documents and this Agreement, and that it has
not relied on the Agent’s or on Lenders’ counsel for any advice with respect to
the Loan Documents or this Agreement.
          (l) Loan Document. This Agreement shall constitute a Loan Document.
[SIGNATURE PAGES FOLLOW]

-8-



--------------------------------------------------------------------------------



 



     Delivered at Chicago, Illinois, as of the day and year first above written.

            ATLANTIS PLASTIC FILMS, INC.
ATLANTIS MOLDED PLASTICS, INC.
ATLANTIS FILMS, INC.
RIGAL PLASTICS, INC.
ATLANTIS PLASTICS INJECTION
MOLDING, INC.
PIERCE PLASTICS, INC.
EXTRUSION MASTERS, INC.,
each as a Borrower
      By:   /s/ Paul G. Saari         Title: Senior Vice President of Finance
and Chief Financial Officer           

            ATLANTIS PLASTICS, INC.,
as a Credit Party
      By:   /s/ Paul G. Saari         Title: Senior Vice President of Finance
and Chief Financial Officer                BANK OF NEW YORK, as Administrative
Agent
      By:   /s/ Robert D. Hingston         Title: Vice President               
MERRILL LYNCH PCG, INC.
      By:   /s/ Fariborz Ehsani         Title: President                 MERRILL
LYNCH CREDIT PRODUCTS, LLC
      By:   /s/ Pierre Batrouni         Title: Vice President              

Waiver and Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



            CENTURION CDO 8, LIMITED

By: RiverSource Investments, LLC.
Its: Collateral Manager
      By:   /s/ Robin C. Stancil         Title: Director Business Operations    
       

            CENTURION CDO 9, LIMITED

By: RiverSource Investments, LLC.
Its: Collateral Manager
      By:   /s/ Robin C. Stancil         Title: Director Business Operations    
            BLACKROCK GLOBAL FLOATING RATE INCOME TRUST
      By:           Title:                  BLACKROCK LIMITED DURATION INCOME
TRUST
      By:           Title:                  GALAXITE MASTER UNIT TRUST
      By:           Title:                  MAGNETITE ASSET INVESTORS III, L.L.C
      By:           Title:               

Waiver and Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



            MAGNETITE ASSET INVESTORS LLC
      By:           Title:               

            FOREST CREEK CLO, LTD.

By: Deerfield Capital Management LLC
Its: Collateral Manager
      By:           Title:               

            ROSEMONT CLO, LTD.

By: Deerfield Capital Management LLC
Its: Collateral Manager
      By:           Title:               

            BRYN MAWR CLO, LTD.

By: Deerfield Capital Management LLC
Its: Collateral Manager
      By:           Title:       

HALCYON STRUCTURED ASSET MANAGEMENT CLO I LTD.

By: Halcyon Structured Asset Management, L.P.
Its Investment Manager     

Waiver and Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  By:           Title:                  RED FOX FUNDING LLC
      By:   /s/ Christina L. Ramseur         Title: Assistant Vice President   
            WATERSHED CAPITAL INSTITUTIONAL PARTNERS, L.P.
      By:   /s/ Meridee A. Moore         Title: Senior Managing Member         
      WATERSHED CAPITAL PARTNERS, L.P.
      By:   /s/ Meridee A. Moore         Title: Senior Managing Member         
      WATERSHED CAPITAL PARTNERS (OFFSHORE), LTD.
      By:   /s/ Meridee A. Moore         Title: Senior Managing Member         
   

Waiver and Amendment to Credit Agreement – Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
First Lien Amendment
Attached

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Budget
Attached

 



--------------------------------------------------------------------------------



 



EXHIBIT C
MINIMUM EBITDA
(Section 4.2)

          Consolidated Net Income is defined as follows:    
 
        Consolidated net income during the measuring period excluding:   $
 
 
       
 
  the income (or deficit) of any Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, Holdings or any of Holdings’
Subsidiaries    
 
 
       
 
  the income (or deficit) of any Person (other than a Subsidiary) in which
Holdings has an ownership interest, except to the extent any such income has
actually been received by Borrowers or any of their Subsidiaries in the form of
cash dividends or distributions    
 
 
       
 
  the undistributed earnings of any Subsidiary of Holdings to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation or requirement of law applicable to such Subsidiary    
 
 
       
 
  any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period    
 
 
       
 
  any net gain attributable to the write-up of any asset    
 
 
       
 
  any net gain from the collection of the proceeds of life insurance policies  
 
 
 
       
 
  any net gain arising from the acquisition of any securities, or the
extinguishment of any Indebtedness, of Holdings or any of their Subsidiaries    
 
 
       
 
  in the case of a successor to Holdings or any of their Subsidiaries by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets    
 

-3-



--------------------------------------------------------------------------------



 



         
 
  any deferred credit representing the excess of equity in any Subsidiary of
Holdings at the date of acquisition of such Subsidiary over the cost to Holdings
of the investment in such Subsidiary    
 
 
        Consolidated Net Income   $ 
 
 
        EBITDA is defined as follows:    
 
        Consolidated Net Income (from above)   $ 
 
 
       
Less:
  (in each case to the extent included in the calculation of Consolidated Net
Income, but without duplication):    
 
       
 
  income tax credits    
 
 
       
 
  interest income    
 
 
       
 
  gain from extraordinary items (net of loss from extraordinary items)    
 
 
       
 
  any aggregate net gain (but not any aggregate net loss) arising from the sale,
exchange or other disposition of capital assets (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities)    
 
 
       
 
  any other non-cash gains    
 
 
       
 
  expenditures pursuant to the last sentence of Section 4.6 of the Credit
Agreement applicable to, but not included on, the Pro Forma, including
expenditures made in connection with Related Transactions and payment of
liabilities on the Closing Date    
 
 
       
Plus:
  (in each case to the extent deducted in the calculation of Consolidated Net
Income, but without duplication):    
 
  any provision for income taxes (calculated as provided in Section 4.3 of this
Exhibit)    
 
 
       
 
  Interest expense (whether cash or non-cash) deducted in the determination of
Consolidated Net Income, including interest expense with respect to any Funded
Debt and interest expense that has been capitalized    
 
 
       
 
  depreciation and amortization    
 

-4-



--------------------------------------------------------------------------------



 



         
 
  amortized debt discount (but in the case of amortization and expenses of
Related Transactions, only to the extent included in the Pro Forma)    
 
 
       
 
  any deduction as the result of any grant to any members of the management of
Holdings or any of their Subsidiaries of any Stock    
 
 
       
 
  any deduction for fees paid under the Management
Agreement    
 
 
       
 
  any deduction attributable to the issuance to employees of awards to acquire
stock of Holdings and any deduction attributable to the Permitted
Dividend/Option Cancellation    
 
 
       
 
  expenses of the Related Transactions acceptable to Agent, provided that such
expenses were included in the Pro Forma, or disclosed in any notes thereto, and
are deducted from Net Income (other than as amortization expenses)    
 
 
       
 
  up to $531,500 of expenses attributable to the failed senior note offering
conducted during the first quarter of 2005, provided that such expenses were
included in the Pro Forma, or disclosed in any notes thereto    
 
 
       
 
  any deductions attributable to (a) the fees and expenses of the Financial
Advisor retained pursuant to Section 5 of the First Lien Amendment, and (b) the
fees and expenses incurred in connection with the transactions contemplated by
the Waiver, including those paid pursuant to Section 7 of the Waiver    
 
 
       
 
  any deductions incurred for severance costs consistent with the plan delivered
to the Lenders, not to exceed $1,100,000 in the aggregate through the second
fiscal quarter of 2007    
 
 
       
 
  any deductions for plant closing, lease exit and/or restructuring costs,
including impairment of goodwill, in each case attributable to the closing of
the Warren, Ohio facility, of an aggregate amount not to exceed $3,000,000
(consisting of up to $1,000,000 of cash charges and up to $2,000,000 of non-cash
restructuring charges)    
 

-5-



--------------------------------------------------------------------------------



 



          EBITDA   $ 
 
 
        Required EBITDA   $ 
 
 
        In Compliance   Yes/No

-6-